DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copies have been filed in parent Application No. KR10-2019-0038284, filed on 04/02/2019, and in parent Application No. KR10-2019-0068021, filed on 06/10/2019.
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 11/19/2020. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS is being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “330” in Fig. 9; “410” in Fig. 11; and “224” in Fig. 12.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
“regression device 110b” referred to in Pages 26-27 is not labeled with reference sign “110b” in Fig. 14b. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are further objected to because the subject matter depicted in Fig. 11 does not correlate with the corresponding description in Page 24 of the specification. Lines 12-14 of Page 24 disclose “When the determined current position of the table 20 and the reference position match, the ultrasound diagnostic apparatus 1 does not move the table 20 further”, which corresponds to an answer of “YES” for the question in step 420 of Fig. 11. Lines 15-17 of Page 24 disclose “However, when the determined current position of the table 20 and the reference position do not match, the ultrasound diagnostic apparatus 1 controls the second driver 60 (430), and moves the table 20 to the reference position (440)”, which corresponds to an answer of “NO” for the question in step 420 of Fig. 11. However, Fig. 11 shows that at step 420, if the answer is “NO” (i.e., when the determined current position of the table and the reference position do not match), then the method proceeds to “END” without controlling the second driver and moving the table to the reference position, and if the answer is “YES” (i.e., when the determined current position of the table and the reference position match), then the method proceeds to step 430 (controlling the second driver) and step 440 (moving the table to the reference position) before ending. It appears that the “NO” and “YES” symbols in Fig. 11 need to be switched with one another. Clarification is required. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
Page 10, line 6, “The inputter 240” should be changed to “The inputter 33”;
Page 11, line 8, “the driver 60” should be changed to “the second driver 60”;
Page 12, lines 8-11, “the ultrasound diagnostic apparatus 1 may include a main body 10 having various configurations such as a controller 100, a table 20 connected to the main body 10 through respective arms 4 and 6 and the control panel 30.” should be changed to “the ultrasound diagnostic apparatus 1 may include a main body 10 having various configurations such as a controller 100, and a table 20 and control panel 30 connected to the main body 10 through respective arms 6 and 4.”;
Page 167, line 20, “the input device 33” should be changed to “the inputter
Page 22, line 3, “Through This” should be changed to “Through this”;
Page 22, line 8, “or The ultrasound diagnostic apparatus 1” should be changed to “or the ultrasound diagnostic apparatus 1”; and
Page 25, lines 6-9, “the ultrasound diagnostic apparatus 1 according to another embodiment may include a main body 10 having various configurations, a table 20 connected to the main body 10 through respective arms 4 and 6 and the control panel 30.” should be changed to “the ultrasound diagnostic apparatus 1 according to another embodiment may include a main body 10 having various configurations, and a table 20 and control panel 30 connected to the main body 10 through respective arms 6 and 4.”.
Appropriate correction is required.
Claim Objections
Claims 1-5, 9, and 12-14 are objected to because of the following informalities: 
Claim 1, lines 4-5, each limitation “the probe” should be changed to “the at least one probe”;
Claim 2, line 7, the limitation “the input command” should be changed to “the user input command”;
Claim 3, lines 5-6, each limitation “the probe” should be changed to “the at least one probe”;
Claim 3, line 6, the limitation “a type information” should be changed to “the type information”;
Claim 4, line 3, the limitation “the probe” should be changed to “the at least one probe”;
Claim 5, line 3, the limitation “the input command” should be changed to “the user
Claim 9, line 3, each limitation “the probe” should be changed to “the at least one probe”;
Claim 9, lines 6-7, the limitation “a position of the table” should be changed to “the position of the table”;
Claim 12, lines 2 and 4, each limitation “the probe” should be changed to “the at least one probe”;
Claim 12, line 4, the limitation “a type information” should be changed to “the type information”;
Claim 13, lines 2 and 6, each limitation “the probe” should be changed to “the at least one probe”;
Claim 13, line 6, the limitation “a change” should be changed to “the change”; and
Claim 14, lines 8-9, the limitation “a fourth position” should be changed to “a position” or “a new position” because independent Claim 14 does not recite a first, second, or third position, or any previous position before reciting “a fourth position”.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “the regression device is configured to move the table” in Claims 14-15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The claim limitation the regression device is configured to move the table” in Claims 14-15 has the following corresponding structure described in the original specification that performs the claimed function: Page 6, line 3, “The regression device may include a torsion spring or a tension spring”; Page 26, lines 2-5, “the regression device 110 uses an elastic force of a torsion spring or a tension spring, and may select an inflection point of the movement of the table 20 based on the tension adjustment or the fixed shaft adjustment of the tension spring”; and Page 26, lines 10-22 to Page 27, lines 1-17. Therefore, the “regression device” has been interpreted as corresponding to a torsion spring or a tension spring, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 7-8, and 10-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the end of the imaging sequence" in line 3. There is insufficient antecedent basis for this limitation in the claim. Claims 1-2 and 5 do not recite the limitation “an end of an imaging sequence” before recited as "the end of the imaging sequence" in line 3 of Claim 5. Clarification is required.

Claim 7 recites the limitation "the radius of rotation" in line 10. There is insufficient antecedent basis for this limitation in the claim. Claims 1 and 7 do not recite the limitation “a radius of rotation” before recited as "the radius of rotation" in line 10 of Claim 7. Clarification is required.
Claim 7 recites the limitation "the arm" in line 10. It is unclear whether or not this limitation “the arm” in line 10 is referring to the “first arm” and/or the “second arm” as recited in lines 5 and 7 of Claim 7, respectively, or to a different arm. Clarification is required.
Claim 8 recites the limitation "the third sensor" in line 4. There is insufficient antecedent basis for this limitation in the claim. Claims 1 and 7-8 do not recite the limitation “a third sensor” before recited as "the third sensor" in line 4 of Claim 8. Clarification is required.
Claim 10 recites the limitation "the user" in line 2. There is insufficient antecedent basis for this limitation in the claim. Claims 9-10 do not recite the limitation “a user” before recited as "the user" in line 2 of Claim 10. Clarification is required.
Claim 12 recites the limitation "the second position" in line 3. There is insufficient antecedent basis for this limitation in the claim. Claims 9-10 and 12 do not recite the limitation “a second position” before recited as "the second position" in line 3 of Claim 12. Clarification is required.
Claim 12 recites the limitation "the display" in line 5. There is insufficient antecedent basis for this limitation in the claim. Claims 9-10 and 12 do not recite the limitation “a display” before recited as "the display" in line 5 of Claim 12. Clarification is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 9-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (WO 2018/056651 A1, cited in the Applicant’s IDS filed 11/19/2020, a copy of which was provided by the Applicant on 11/19/2020, an English machine translation of which is provided by the Examiner and herein used for citation, hereinafter Park).


Regarding Claim 1, Park discloses (Figs. 1-10C) an ultrasound diagnostic apparatus (medical diagnosis apparatus 1) (see, e.g., Para. [1] and [52]) comprising: 
a table (probe holder 330 of ultrasound diagnosis apparatus 30) configured to mount at least one probe (ultrasound probe 310 of ultrasound diagnosis apparatus 30) (see, e.g., Fig. 2 with Para. [64], lines 5-6, “the medical diagnosis apparatus 1 may include one or a plurality of ultrasound probes 310” and Para. [65], line 1, “The ultrasound diagnosis apparatus 30 according to an embodiment may further include a probe holder 330 on which the ultrasound probe 310 is mounted”); 
a first sensor (probe detection unit 331) configured to detect a type information of the probe (310) and a mounting state of the probe (310) (see, e.g., Para. [66], lines 1-3, “The probe holder 330 may further include a probe detection unit 331 that detects whether the ultrasound probe 310 is mounted on the probe holder 330… the probe detecting unit 331 may be a weight sensor for detecting the weight of the ultrasonic probe 310, a piezoelectric sensor or a micro switch pressed by the ultrasonic probe 310, an optical sensor, or the like”); 
a driver (driving unit 50) configured to generate a driving force for moving the table (probe holder 330 of ultrasound diagnosis apparatus 30) (see, e.g., Para. [71], lines 1-2, “the driving unit 50 according to an exemplary embodiment may move and deform the diagnosis unit 20, the ultrasound diagnosis apparatus 30 [including the probe holder 330 of ultrasound diagnosis apparatus 30, as shown in Fig. 2], and the chair unit 40 according to a control signal from the control unit 250. A driving force can be generated”); 
second sensor unit 522) configured to detect a position of the table (probe holder 330 of ultrasound diagnosis apparatus 30) (see, e.g., Para. [80], lines 2-4, “a second sensor unit capable of detecting a change in the position of the ultrasound diagnosis apparatus 30 [including the probe holder 330 of ultrasound diagnosis apparatus 30, as shown in Fig. 2] that is changed according to the driving force generated by the second driving device 521”); and 
a controller (controller/control unit 250) configured to control the driver (50) (see, e.g., Para. [87], lines 2-4, “The driving unit 50 illustrated in FIG. 1 generates a driving force according to a control signal received from the control unit 250 and transmits it to the first connection unit 21 and the second connection unit 31 implemented in the form of a plurality of link units. Accordingly, the diagnosis unit 20 and the ultrasound diagnosis apparatus 30 may be automatically disposed at a predetermined diagnosis position corresponding to each diagnosis state”) based on detection results of the first sensor (331) (see, e.g., Fig. 1, where the probe detection unit 331 is shown to be coupled to the driving unit 50 and the controller 250, therefore the controller 250 can control the driving unit 50 based on the information/results received from the probe detection unit 331) and the second sensor (522) (see, e.g., Fig. 1, where the driving unit 50 is shown to be coupled to the controller 250, and Fig. 3, where the second sensor unit 522 is shown to be within the driving unit 50, therefore the controller 250 can control the driving unit 50 based on the information received from the second sensor unit 522).

Regarding Claim 2, Park discloses the ultrasound diagnostic apparatus of Claim 1, further disclosing (Figs. 1-10C) the ultrasound diagnostic apparatus (medical diagnosis apparatus 1) further comprising: 
an inputter (input unit 270) configured to receive a user input command (see, e.g., Para. [61], line 1, “The input unit 270 may receive a user input for controlling the medical diagnosis apparatus 1”); and 
subject sensor unit 41) configured to detect a gesture of the user (see, e.g., Para. [70], lines 1-4, “The subject sensor unit 41 is a sensing device capable of detecting the state of the subject… It may include a time detection sensor capable of detecting and calculating, a motion sensor capable of detecting a sudden change in a sitting state of the subject, and the like”, where the disclosed subject corresponds to the claimed user, and where the disclosed motion/change in position of the subject corresponds to the claimed gesture of the user, in which the subject sensor unit 41 is capable of detecting the motion/change in position or state of the subject), 
wherein the controller (controller/control unit 250) is configured to: 
determine a first position of the table (probe holder 330 of ultrasound diagnosis apparatus 30) based on a detection result of the second sensor (second sensor unit 522) (see, e.g., Para. [80], lines 2-4, “a second sensor unit capable of detecting a change in the position of the ultrasound diagnosis apparatus 30 [including the probe holder 330 of ultrasound diagnosis apparatus 30, as shown in Fig. 2] that is changed according to the driving force generated by the second driving device 521”; further see, e.g., Para. [87], lines 2-4, with Fig. 1, where the driving unit 50 is shown to be coupled to the controller 250, and Fig. 3, where the second sensor unit 522 is shown to be within the driving unit 50, therefore the controller 250 can control the driving unit 50 based on the information received from the second sensor unit 522) and 
move the table (probe holder 330 of ultrasound diagnosis apparatus 30) from the first position to a second position based on the input command (see, e.g., Para. [61], lines 1-2, “The input unit 270 may receive a user input for controlling the medical diagnosis apparatus 1. As an example, the user may input… an operation signal for adjusting the position” and Para. [63], line 3, “the controller 250 may receive a control signal from the input unit 270 or an external device to control the operation of the medical diagnosis apparatus 1”) or a detection 41) (see, e.g., Fig. 1, where the subject sensory unit 41 is shown to be coupled to the driving unit 50, which is further coupled to the controller 250 and the ultrasound diagnosis apparatus 30).

Regarding Claim 3, Park discloses the ultrasound diagnostic apparatus of Claim 2, further disclosing (Figs. 1-10C) the ultrasound diagnostic apparatus (medical diagnosis apparatus 1) further comprising: 
a display (display unit 240) configured to output an ultrasound image (see, e.g., Para. [55], lines 1-2, “The display unit 240 may display the generated ultrasound image and various information processed by the medical diagnosis apparatus 1. The display unit 240 may include one or a plurality of display devices”) and an interface (see, e.g., Para. [55], lines 2-3, “a first display device for a user… the display device may be implemented as a touch screen in combination with a touch panel”), 
wherein the controller (controller/control unit 250) is configured to: 
determine whether or not the mounting state of the probe (ultrasound probe 310 of ultrasound diagnosis apparatus 30) mounted on the table (probe holder 330 of ultrasound diagnosis apparatus 30) is changed based on a detection result of the first sensor (probe detection unit 331) (see, e.g., Para. [66], lines 1-3, “The probe holder 330 may further include a probe detection unit 331 that detects whether the ultrasound probe 310 is mounted on the probe holder 330… the probe detecting unit 331 may be a weight sensor for detecting the weight of the ultrasonic probe 310, a piezoelectric sensor or a micro switch pressed by the ultrasonic probe 310, an optical sensor, or the like”) and 
display the mounting state and a type information of the probe (310) whose mounting state has been changed on the display (240) (see, e.g., Para. [55], line 1, “The display unit 240 may display the generated ultrasound image and various information processed by the medical diagnosis apparatus 1”, where the disclosed various information processed by the controller 250 of the medical diagnosis apparatus 1 to be displayed includes the mounting state and type information of the probe 310, as described above).

Regarding Claim 4, Park discloses the ultrasound diagnostic apparatus of Claim 3, further disclosing (Figs. 1-10C) wherein the controller (controller/control unit 250) is configured to: 
stop moving the table (probe holder 330 of ultrasound diagnosis apparatus 30) for a preset time after the mounting state of the probe (ultrasound probe 310 of ultrasound diagnosis apparatus 30) is changed (see, e.g., Para. [66], lines 4-5, “when it is detected by the probe detection unit 331 that the ultrasound probe 310 is mounted on the probe holder 330 for a predetermined period of time, for example, 60 seconds or more, it indicates that the diagnosis of the subject has been completed”) and 
move the table (330) from the second position to a third position based on the preset time (see, e.g., Para. [73], lines 3-4, “the positions of the diagnosis unit 20 and the ultrasound diagnosis apparatus 30 used by the user may be changed according to preset information to improve user convenience”) and the detection result of the first sensor (probe detection unit 331) (see, e.g., Para. [66], line 1, “The probe holder 330 may further include a probe detection unit 331 that detects whether the ultrasound probe 310 is mounted on the probe holder 330” and Fig. 1, where the probe detection unit 331 is shown to be coupled to the driving unit 50 and the controller 250, therefore the controller 250 can control the driving unit 50 to further move the probe holder/table 330 based on the information/results received from the probe detection unit 331).

Regarding Claim 5, Park discloses the ultrasound diagnostic apparatus of Claim 2, further disclosing (Figs. 1-10C) wherein the controller (controller/control unit 250) is configured to: 
probe holder 330 of ultrasound diagnosis apparatus 30) through the second sensor (second sensor unit 522) (see, e.g., Para. [80], lines 2-4, “a second sensor unit capable of detecting a change in the position of the ultrasound diagnosis apparatus 30 [including the probe holder 330 of ultrasound diagnosis apparatus 30, as shown in Fig. 2] that is changed according to the driving force generated by the second driving device 521”) based on the input command regarding the end of the imaging sequence (Para. [63], line 3, “the controller 250 may receive a control signal from the input unit 270 or an external device to control the operation of the medical diagnosis apparatus 1” and Para. [106], lines 1-5, “when the diagnosis of the subject by the user is completed, diagnosis completion information is input… the diagnosis completion information may be directly input by the user using the input unit 270”) and 
move the table (330) from the determined position of the table (330) to a reference position (see, e.g., Para. [71], lines 1-2, “the driving unit 50 according to an exemplary embodiment may move and deform the diagnosis unit 20, the ultrasound diagnosis apparatus 30 [including the probe holder 330 of ultrasound diagnosis apparatus 30, as shown in Fig. 2], and the chair unit 40 according to a control signal from the control unit 250. A driving force can be generated” and Para. [107], lines 1-2, “when diagnosis completion information is input, the chair unit 400, the diagnosis unit 20, and the ultrasound diagnosis apparatus 30 are transformed from the diagnosis state to the initial state according to the control signal generated by the controller 250”, where the disclosed diagnosis state corresponds to the claimed position determined at the end of the imaging sequence, and where the disclosed initial state corresponds to the claimed reference position).

Regarding Claim 6, Park discloses the ultrasound diagnostic apparatus of Claim 2, further disclosing (Figs. 1-10C) wherein the first sensor (probe detection unit 331) comprises at least one probe fixture provided in the table (probe holder 330 of ultrasound diagnosis apparatus 30) (see, e.g., Para. [66], lines 1-2, “The probe holder 330 may further include a probe detection unit 331 that detects whether the ultrasound probe 310 is mounted on the probe holder 330. The probe detection unit 331 may be disposed on one or more inner wall surfaces of the probe holder 330”) or at least one of a magnetic sensor, a metal sensor or an RF sensor provided inside the table (330) (see, e.g., Para. [66], lines 1-3, “The probe detection unit 331 may be disposed on one or more inner wall surfaces of the probe holder 330… the probe detecting unit 331 may be a weight sensor for detecting the weight of the ultrasonic probe 310, a piezoelectric sensor or a micro switch pressed by the ultrasonic probe 310, an optical sensor, or the like”).

Regarding Claim 7, Park discloses the ultrasound diagnostic apparatus of Claim 1, further disclosing (Figs. 1-10C) the ultrasound diagnostic apparatus (medical diagnosis apparatus 1) further comprising: 
a main body (body unit/main body 25) comprising a beam former (see, e.g., Para. [2], line 1, “The ultrasound diagnosis apparatus irradiates an ultrasound signal generated from a transducer of a probe to an object, receives information on a signal reflected from the object” and Para. [53], line 1, “image processing unit 230 for processing a received signal”) and a connector connected to the at least one probe (ultrasound probe 310 of ultrasound diagnosis apparatus 30) (see, e.g., Para. [64], lines 1-5, “The ultrasound diagnosis apparatus 30 according to an embodiment may include an ultrasound probe 310 and an ultrasound transceiver 320 for transmitting and receiving ultrasound… the ultrasound probe 310 may be implemented integrally with the medical diagnostic apparatus 1 or may be implemented as a separate type connected to the medical diagnostic apparatus 1 by wire”); 
a first arm (first connection unit 21) configured to support the inputter (input unit 270 of diagnosis unit 20) and hinged to one side of the main body (25) to be rotatable (see, e.g., Para. [76], lines 1-2, “the first connection unit 21 connecting the diagnosis unit 20 and the body unit 25” and Para. [88], line 1, “the first connection part 21 is a first coupling part 2010 coupled to be rotatable based on the first rotation shaft 2011 coupled to the body part 25” and Figs. 2 and 5a-5b, where the first connection unit 21 is shown to be connecting the diagnosis unit 20 to the main body 25 positioned under/behind the chair unit 400); and 
a second arm (second connection unit 31) configured to support the table (probe holder 330 of ultrasound diagnosis apparatus 30), hinged to the other side of the main body (25) (see, e.g., Para. [80], lines 1-2, “a second connection unit 31 connects the ultrasound diagnosis apparatus 30 and the main body 25” and Fig. 2, where the second connection unit 31 is shown to be connecting the apparatus 30 to the main body 25 positioned under/behind the chair unit 400), and rotatably coupled with respect to a first reference axis and a second reference axis (see, e.g., Para. [88], line 1, “the first connection part 21 is a first coupling part 2010 coupled to be rotatable based on the first rotation shaft 2011 coupled to the body part 25”, and Para. [89], lines 1-3, “the diagnosis unit 20 according to an example may be connected to the body unit 25 by a first arm 2012 and a second arm 2015… the first arm 2012 is rotatably coupled to the body part 25 on an XY plane”, and Para. [92], lines 7-8, “the configuration of the second connection part 31 connecting the ultrasound diagnosis apparatus 30 and the main body 25 is substantially the same as that of the above-described first connection part 21”; further see, e.g., Fig. 4b, where the configuration of the second connection unit 31 is shown to be substantially the same as the configuration of the first connection part 21, and Fig. 8c, where the apparatus 30 is shown to be rotatable with respect to the X and Y axes), 
wherein the controller (controller/control unit 250) is configured to adjust the radius of rotation of the arm (21, 31) by adjusting the driver (driving unit 50) (see, e.g., Para. [71], lines 1-2, “the driving unit 50 according to an exemplary embodiment may move and deform the diagnosis unit 20, the ultrasound diagnosis apparatus 30, and the chair unit 40 according to a control signal from the control unit 250. A driving force can be generated” and Para. [87], lines 2-4, “The driving unit 50 illustrated in FIG. 1 generates a driving force according to a control signal received from the control unit 250 and transmits it to the first connection unit 21 and the second connection unit 31 implemented in the form of a plurality of link units. Accordingly, the diagnosis unit 20 and the ultrasound diagnosis apparatus 30 may be automatically disposed at a predetermined diagnosis position corresponding to each diagnosis state”).

Regarding Claim 9, Park discloses (Figs. 1-10C) a control method (see, e.g., Para. [1], [93-97], and [103-107]) of an ultrasound diagnostic apparatus (medical diagnosis apparatus 1) (see, e.g., Para. [1] and [52]) comprising a table (probe holder 330 of ultrasound diagnosis apparatus 30) configured to mount at least one probe (ultrasound probe 310 of ultrasound diagnosis apparatus 30) (see, e.g., Fig. 2 with Para. [64], lines 5-6, “the medical diagnosis apparatus 1 may include one or a plurality of ultrasound probes 310” and Para. [65], line 1, “The ultrasound diagnosis apparatus 30 according to an embodiment may further include a probe holder 330 on which the ultrasound probe 310 is mounted”), comprising; 
detecting a type information of the probe (310) and a mounting state of the probe (310) by a first sensor (probe detection unit 331) (see, e.g., Para. [66], lines 1-3, “The probe holder 330 may further include a probe detection unit 331 that detects whether the ultrasound probe 310 is mounted on the probe holder 330… the probe detecting unit 331 may be a weight sensor for detecting the weight of the ultrasonic probe 310, a piezoelectric sensor or a micro switch pressed by the ultrasonic probe 310, an optical sensor, or the like”); 
determining a position of the table (330) by a second sensor (second sensor unit 522) (see, e.g., Para. [80], lines 2-4, “a second sensor unit capable of detecting a change in the position of the ultrasound diagnosis apparatus 30 [including the probe holder 330 of ultrasound diagnosis apparatus 30, as shown in Fig. 2] that is changed according to the driving force generated by the second driving device 521”); and 
moving the table (330) (see, e.g., Para. [71], lines 1-2, “the driving unit 50 according to an exemplary embodiment may move and deform the diagnosis unit 20, the ultrasound diagnosis apparatus 30 [including the probe holder 330 of ultrasound diagnosis apparatus 30, as shown in Fig. 2], and the chair unit 40 according to a control signal from the control unit 250. A driving force can be generated”) based on a change of the detected mounting state (see, e.g., Para. [66], lines 1-3 and Fig. 1, where the probe detection unit 331 that detects the mounting state of the probe 310 is shown to be coupled to the driving unit 50 and the controller 250, therefore the controller 250 can control the driving unit 50 based on the information/results received from the probe detection unit 331) and a position of the table (330) (see, e.g., Para. [80], lines 2-4 and Fig. 1, where the driving unit 50 is shown to be coupled to the controller 250, and Fig. 3, where the second sensor unit 522 that detects the position of the probe holder 330 is shown to be within the driving unit 50, therefore the controller 250 can control the driving unit 50 based on the information received from the second sensor unit 522).

Regarding Claim 10, Park discloses the control method of Claim 9, further disclosing (Figs. 1-10C) the control method (see, e.g., Para. [1], [93-97], and [103-107]) further comprising: 
receiving an input command of the user (see, e.g., Para. [61], lines 1-2, “The input unit 270 may receive a user input for controlling the medical diagnosis apparatus 1. As an example, the user may input… an operation signal for adjusting the position”) or detecting a gesture of the user by a third sensor (subject sensor unit 41) (see, e.g., Para. [70], lines 1-4, “The subject sensor unit 41 is a sensing device capable of detecting the state of the subject… It may include a time detection sensor capable of detecting and calculating, a motion sensor capable of detecting a sudden change in a sitting state of the subject, and the like”, where the disclosed subject corresponds to the claimed user, and where the disclosed motion/change in position of the subject corresponds to the claimed gesture of the user, in which the subject sensor unit 41 is capable of detecting the motion/change in position or state of the subject), 
wherein the determining comprises: determining a first position of the table (probe holder 330 of ultrasound diagnosis apparatus 30) (see, e.g., Para. [80], lines 2-4, “a second sensor unit capable of detecting a change in the position of the ultrasound diagnosis apparatus 30 [including the probe holder 330 of ultrasound diagnosis apparatus 30, as shown in Fig. 2] that is changed according to the driving force generated by the second driving device 521”) based on the input command (see, e.g., Para. [73], lines 1-4, “the diagnosis using the medical diagnosis apparatus 1 may be performed by a user according to preset information, for example, body information of the subject, a diagnosis state of the subject, a user input, and preset state information of the subject… Accordingly, the positions of the diagnosis unit 20 and the ultrasound diagnosis apparatus 30 [including the probe holder 330 of ultrasound diagnosis apparatus 30, as shown in Fig. 2] used by the user may be changed according to preset information to improve user convenience”) or gesture of the user (see, e.g., Para. [61], lines 1-2, “The input unit 270 may receive a user input for controlling the medical diagnosis apparatus 1. As an example, the user may input… an operation signal for adjusting the position” and Fig. 1, where the subject sensory unit 41 that detects the gesture of the user is shown to be coupled to the driving unit 50, which is further coupled to the controller 250 and the ultrasound diagnosis apparatus 30).

Regarding Claim 11, Park discloses the control method of Claim 10, further disclosing (Figs. 1-10C) wherein the moving comprises: moving the table (probe holder 330 of ultrasound diagnosis apparatus 30) from the first position to a second position (see, e.g., Para. [71], lines 1-2, “the driving unit 50 according to an exemplary embodiment may move and deform the diagnosis unit 20, the ultrasound diagnosis apparatus 30 [including the probe holder 330 of ultrasound diagnosis apparatus 30, as shown in Fig. 2], and the chair unit 40 according to a control signal from the control unit 250. A driving force can be generated” and Para [97], lines 1-2, “In step S150, the chair unit 400, the diagnosis unit 20, and the ultrasound diagnosis apparatus 30 [including the probe holder 330 of ultrasound diagnosis apparatus 30, as shown in Fig. 2] are transformed from the initial state to the diagnosis state according to the control signal generated by the controller 250”).

Regarding Claim 12, Park discloses the control method of Claim 10, further disclosing (Figs. 1-10C) the control method (see, e.g., Para. [1], [93-97], and [103-107]) further comprising: 
determining whether or not the mounting state of the probe (ultrasound probe 310 of ultrasound diagnosis apparatus 30) is changed after the table (probe holder 330 of ultrasound diagnosis apparatus 30) is moved to the second position (see, e.g., Para. [66], lines 1-3, “The probe holder 330 may further include a probe detection unit 331 that detects whether the ultrasound probe 310 is mounted on the probe holder 330… the probe detecting unit 331 may be a weight sensor for detecting the weight of the ultrasonic probe 310, a piezoelectric sensor or a micro switch pressed by the ultrasonic probe 310, an optical sensor, or the like”); and 
displaying the mounting state and a type information of the probe (310) whose mounting state has been changed on the display (display unit 240) (see, e.g., Para. [55], line 1, “The display unit 240 may display the generated ultrasound image and various information processed by the medical diagnosis apparatus 1”, where the disclosed various information processed by the controller 250 of the medical diagnosis apparatus 1 to be displayed includes the mounting state and type information of the probe 310).

Regarding Claim 13, Park discloses the control method of Claim 11, further disclosing (Figs. 1-10C) the control method (see, e.g., Para. [1], [93-97], and [103-107]) further comprising: 
probe holder 330 of ultrasound diagnosis apparatus 30) for a preset time after the mounting state of the probe (ultrasound probe 310 of ultrasound diagnosis apparatus 30) is changed (see, e.g., Para. [66], lines 4-5, “when it is detected by the probe detection unit 331 that the ultrasound probe 310 is mounted on the probe holder 330 for a predetermined period of time, for example, 60 seconds or more, it indicates that the diagnosis of the subject has been completed”), 
wherein the moving comprises: moving the table (330) from the second position to a third position based on the preset time (see, e.g., Para. [73], lines 3-4, “the positions of the diagnosis unit 20 and the ultrasound diagnosis apparatus 30 used by the user may be changed according to preset information to improve user convenience”) and a change in the mounting state of the probe (see, e.g., Para. [66], line 1, “The probe holder 330 may further include a probe detection unit 331 that detects whether the ultrasound probe 310 is mounted on the probe holder 330” and Fig. 1, where the probe detection unit 331 that detects the change in the mounting state of the probe 310 is shown to be coupled to the driving unit 50 and the controller 250, therefore the controller 250 can control the driving unit 50 to further move the probe holder/table 330 based on the information/results received from the probe detection unit 331).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (WO 2018/056651 A1, cited in the Applicant’s IDS filed 11/19/2020, a copy of which was provided by the Applicant on 11/19/2020, an English machine translation of which is provided by the Examiner and herein used for citation, hereinafter Park), as applied to Claims 1 and 7 above, in view of McLaughlin (US 2020/0022678 A1, with effectively filed date 07/19/2018, hereinafter McLaughlin).
The applied reference Park has a common assignee with the instant application. However, based upon the earlier public availability date of the applied reference, it constitutes prior art under 35 U.S.C. 102(a)(1) because the public availability date of the applied reference is outside of the one-year grace period.

Regarding Claim 8, Park discloses the ultrasound diagnostic apparatus of Claim 7, further disclosing (Figs. 1-10C) wherein the second sensor (second sensor unit 522) is provided in the main body (body unit/main body 25) and comprises at least one of a hall sensor or a motor position sensor (see, e.g., Para. [78], lines 2-4, “the first sensor unit 512 includes a light source such as a light emitting diode (LED) and a photo diode, a photo transistor, or a photo resistor, for example. It may include an optical encoder having a light receiving unit or a magnetic encoder having a permanent magnet and a magnetic flux sensor such as a hall sensor or a magneto resistive sensor (MR sensor)” and Para. [80], lines 4-5, “the configuration of the second driving unit 520 [including the second sensor unit 522 of the second driving unit 520, as shown in Fig. 3] is substantially the same as that of the first driving unit 510 [including the first sensor unit 512 of the first driving unit 510, as shown in Fig. 3]”, where the first and second sensor units 512, 522 can both be at least one of a hall sensor or a motor position sensor because the configurations of the first and second driving units 510, 520 comprising the first and second sensor units 512, 522 are substantially the same), 
subject sensor unit 41) is provided inside the ultrasound diagnostic apparatus (medical diagnosis apparatus 1) (see, e.g., Fig. 1 and Para. [67], lines 1-2, “the chair unit 40 may include… one or more subject sensor units 41 capable of acquiring body information of the subject”) and comprises a sensor (see, e.g., Para. [70], lines 1-4, “The subject sensor unit 41 is a sensing device capable of detecting the state of the subject… for example, a weight sensor capable of measuring the body weight in real time, a temperature sensor capable of detecting a change in body temperature of the subject, and a seating duration. It may include a time detection sensor capable of detecting and calculating, a motion sensor capable of detecting a sudden change in a sitting state of the subject, and the like”).
Park does not disclose wherein the third sensor is provided inside the table or on the inputter and comprises at least one of a camera module or an ultrasound sensor.
However, in the same field of endeavor of ultrasound diagnostic apparatuses, McLaughlin discloses (Figs. 1-3) an ultrasound diagnostic apparatus (ultrasound system 100) (see, e.g., Abstract and Para. [0025]), wherein a sensor is provided inside the table or on the inputter and comprises at least one of a camera module or an ultrasound sensor (see, e.g., Para. [0039], lines 1-12, “A user interface controller of the ultrasound remote controller 210 can include applicable controls for generating and receiving input by an operator for remotely controlling a main processing console of an ultrasound system… the user interface controller can include a camera or other motion detection sensor through which an operator can provide gesture-based input for remotely controlling a main processing console of an ultrasound system”, where the disclosed camera or other motion detection sensor corresponds to the claimed sensor/third sensor, and where the disclosed camera is provided on the user interface controller, which corresponds to the claimed inputter; also see, e.g., Para [0060], [0067], and [0080]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound diagnostic apparatus of Park by including that see, e.g., Para. [0039] and [0080]). 

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (WO 2018/056651 A1, cited in the Applicant’s IDS filed 11/19/2020, a copy of which was provided by the Applicant on 11/19/2020, an English machine translation of which is provided by the Examiner and herein used for citation, hereinafter Park) in view of Barnes (US 2016/0272098 A1, with publication date 09/22/2016, hereinafter Barnes).
The applied reference Park has a common assignee with the instant application. However, based upon the earlier public availability date of the applied reference, it constitutes prior art under 35 U.S.C. 102(a)(1) because the public availability date of the applied reference is outside of the one-year grace period.

Regarding Claim 14, Park discloses (Figs. 1-10C) an ultrasound diagnostic apparatus (medical diagnosis apparatus 1) (see, e.g., Para. [1] and [52]) comprising: 
a main body (body unit/main body 25) (see, e.g., Para. [52], lines 1-2, “a medical diagnosis apparatus 1 according to an exemplary embodiment includes an ultrasound diagnosis apparatus 30 including an ultrasound transceiver, [and] a body unit 25”); 
an inputter (input unit 270 of diagnosis unit 20) (see, e.g., Para. [61], line 1, “The input unit 270 may receive a user input for controlling the medical diagnosis apparatus 1”) rotatable by a first arm (first connection unit 21) hinged to one side of the main body (25) (see, e.g., Para. [76], lines 1-2, “the first connection unit 21 connecting the diagnosis unit 20 and the body unit 25” and Para. [88], line 1, “the first connection part 21 is a first coupling part 2010 coupled to be rotatable based on the first rotation shaft 2011 coupled to the body part 25” and Figs. 2 and 5a-5b, where the first connection unit 21 is shown to be connecting the diagnosis unit 20 to the main body 25 positioned under/behind the chair unit 400); 
a table (probe holder 330 of ultrasound diagnosis apparatus 30) on which a plurality of probes (ultrasound probe 310 of ultrasound diagnosis apparatus 30) (see, e.g., Para. [64], lines 5-6, “the medical diagnosis apparatus 1 may include one or a plurality of ultrasound probes 310”) are mounted (see, e.g., Fig. 2 and Para. [65], line 1, “The ultrasound diagnosis apparatus 30 according to an embodiment may further include a probe holder 330 on which the ultrasound probe 310 is mounted”) and rotatable by a second arm (second connection unit 31) hinged to the other side of the main body (25) (see, e.g., Para. [80], lines 1-2, “a second connection unit 31 connects the ultrasound diagnosis apparatus 30 and the main body 25” and Fig. 2, where the second connection unit 31 is shown to be connecting the apparatus 30 to the main body 25 positioned under/behind the chair unit 400; further see, e.g., Para. [88], line 1, “the first connection part 21 is a first coupling part 2010 coupled to be rotatable based on the first rotation shaft 2011 coupled to the body part 25”, and Para. [89], lines 1-3, “the diagnosis unit 20 according to an example may be connected to the body unit 25 by a first arm 2012 and a second arm 2015… the first arm 2012 is rotatably coupled to the body part 25 on an XY plane”, and Para. [92], lines 7-8, “the configuration of the second connection part 31 connecting the ultrasound diagnosis apparatus 30 and the main body 25 is substantially the same as that of the above-described first connection part 21”; further see, e.g., Fig. 4b, where the configuration of the second connection unit 31 is shown to be substantially the same as the configuration of the first connection part 21, and Fig. 8c, where the apparatus 30 is shown to be rotatable with respect to the X and Y axes); and 
31) and the main body (25) (see, e.g., Fig. 4b, where the configuration of the second connection unit 31 is shown to be substantially the same as the configuration of the first connection part 21, and Fig. 5a, where the connection point between the main body 25 and the first connection part 21, which is synonymous with the second connection part 31 of the apparatus 30 in terms of configuration, is comprised of arms 2012, 2015 and coupling parts 2014, 2016, which all correspond (in conjunction with the driving unit 50 and control unit 250) to the claimed device operable to connect and move the apparatus 30 and arm/connection part 31), and moving the table (330) (see, e.g., Fig. 4b, where the apparatus 30 is shown to be connected to the main body 25 by the connection part 31, and Fig. 8c, where the apparatus 30, including the probe holder 330 of ultrasound diagnosis apparatus 30, is shown to be operable to move/rotate due to the connection of the arm/connection part 31; further see, e.g., Para. [87], lines 1-4, “the diagnosis unit 20 and the ultrasound diagnosis apparatus 30 according to an exemplary embodiment may be moved to a specific position according to a diagnosis state. The driving unit 50 illustrated in FIG. 1 generates a driving force according to a control signal received from the control unit 250 and transmits it to the first connection unit 21 and the second connection unit 31 implemented in the form of a plurality of link units. Accordingly, the diagnosis unit 20 and the ultrasound diagnosis apparatus 30 may be automatically disposed at a predetermined diagnosis position corresponding to each diagnosis state”), 
wherein the device is configured to move the table (330) to a fourth position (see, e.g., Para. [87], lines 1-4, “the diagnosis unit 20 and the ultrasound diagnosis apparatus 30 according to an exemplary embodiment may be moved to a specific position according to a diagnosis state. The driving unit 50 illustrated in FIG. 1 generates a driving force according to a control signal received from the control unit 250 and transmits it to the first connection unit 21 and the second connection unit 31 implemented in the form of a plurality of link units. Accordingly, the diagnosis unit 20 and the ultrasound diagnosis apparatus 30 may be automatically disposed at a predetermined diagnosis position corresponding to each diagnosis state”) based on a preset angle (see, e.g., Para. [73], lines 3-4, “the positions of the diagnosis unit 20 and the ultrasound diagnosis apparatus 30 used by the user may be changed according to preset information to improve user convenience”).
Park does not disclose the ultrasound diagnostic apparatus specifically comprising a regression device connecting the second arm and the main body, and moving the table, wherein the regression device is configured to move the table to a fourth position based on an angle of the table rotated by an external force and a preset angle.
However, in the same field of endeavor of table apparatuses with articulating arms, Barnes discloses (Figs. 1-6) an apparatus (apparatus 1) (see, e.g., Fig. 1 and Para. [0044-0045]) comprising: 
a main body (centre console 5) (see, e.g., Fig. 1 and Para. [0044-0045]);
a table (table 3) (see, e.g., Fig. 1 and Para. [0048], lines 1-2, “The table 3 has a working surface S which is substantially planar”, therefore the table 3 is operable to place or mount a plurality of objects on) rotatable by an arm (extendable arm 11 including support arms 17, 19) hinged to the one side of the main body (5) (see, e.g., Fig. 1 and Para. [0045], lines 1-3, “the table 3 is mounted to an extendable arm 11. The extendable arm 11 is rotatably mounted to the centre console” and Abstract, lines 6-8, “A table (3) is mounted to the carrier member (19) and is pivotable between a first position suitable for stowage and a second position suitable for use”); and 
a regression device (biasing mechanism 23 within support arm 19) connecting the arm (11, 17, 19) and the main body (5) (see, e.g., Figs. 1, 3A-3B, and 5), and moving the table (3) (see, e.g., Para. [0048], lines 3-6, “a biasing mechanism 23 is provided in the support arm 19 to deliver a mechanical force to assist the user when lifting the table 3 and the carrier member 19 relative to the support arm 17” and Para. [0052], lines 3-5, “the biasing mechanism 23 comprises a spring motor (denoted generally by the reference numeral 37)” and Abstract, lines 8-10, “A biasing mechanism (23) is provided for biasing the carrier member (19) towards said extended position”), 
23) is configured to move the table (3) to a position based on an angle of the table (3) rotated by an external force and a preset angle (see, e.g., Para. [0050], lines 1-15, “The pivoting coupling 27 is arranged such that the table 3 pivots over the support arm 17 when it is pivoted from said first position to said second position… The support arm 17 thereby provides additional support for the table 3 when it is deployed and may help avoid over-articulation of the pivoting coupling 27” and Para. [0052], lines 3-17, “the biasing mechanism 23 comprises a spring motor (denoted generally by the reference numeral 37)… As the carrier member 19 is lifted, the spring motor 37 drivingly rotates the lower toothed belt pinion 45 which drives the toothed belt 41 and applies a force to the toothed belt 41 which acts to lift the carrier member 19 and the table 3. The spring motor 37 is preloaded (wound) by the action of pushing the carrier member 19 back into its stowed position at the bottom of the support arm 17”, where the disclosed “action of pushing the carrier member 19 back into its stowed position” corresponds to the claimed external force moving the table to a position, and where the spring motor 37 of the biasing mechanism 23 becomes preloaded by that action, therefore if the table is released from the external/pushing force, the spring motor 37 of the biasing mechanism 23 can return the table 3 and carrier member 19 to its previous position, i.e., at the preset position angle).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound diagnostic apparatus of Park by including a regression device connecting the second arm and the main body, and moving the table, and that the regression device is configured to move the table to a fourth position based on an angle of the table rotated by an external force and a preset angle, as disclosed by Barnes. One of ordinary skill in the art would have been motivated to make this modification in order to achieve a desired movement/position of the table, as recognized by Barnes (see, e.g., Abstract and Para. [0043-0052]). 


However, in the same field of endeavor of table apparatuses with articulating arms, Barnes discloses (Figs. 1-6) an apparatus (apparatus 1) (see, e.g., Fig. 1 and Para. [0044-0045]), wherein the regression device (biasing mechanism 23) is configured to move the table (table 3) to a reference position when the angle of the table (3) rotated by the external force exceeds a predetermined angle (see, e.g., Para. [0050], lines 1-15, “The pivoting coupling 27 is arranged such that the table 3 pivots over the support arm 17 when it is pivoted from said first position to said second position… The support arm 17 thereby provides additional support for the table 3 when it is deployed and may help avoid over-articulation of the pivoting coupling 27” and Para. [0052], lines 3-17, “the biasing mechanism 23 comprises a spring motor (denoted generally by the reference numeral 37)… As the carrier member 19 is lifted, the spring motor 37 drivingly rotates the lower toothed belt pinion 45 which drives the toothed belt 41 and applies a force to the toothed belt 41 which acts to lift the carrier member 19 and the table 3. The spring motor 37 is preloaded (wound) by the action of pushing the carrier member 19 back into its stowed position at the bottom of the support arm 17”, where the disclosed “action of pushing the carrier member 19 back into its stowed position” corresponds to the claimed external force rotating the table to a position, and where the spring motor 37 of the biasing mechanism 23 becomes preloaded by that action, and where the angle of the stowed position (i.e., the second position after the external force is applied) would exceed the angle of the previous position (i.e., an angle of the previous/reference position corresponds to the predetermined angle), therefore if the table is released from the external/pushing force at the second/stowed position without being locked in place, the spring motor 37 of the biasing mechanism 23 can return the table 3 and carrier member 19 to its previous position, i.e., at the reference position).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the ultrasound diagnostic apparatus of Park modified by Barnes by including that the regression device is configured to move the table to a reference position when the angle of the table rotated by the external force exceeds a predetermined angle, as disclosed by Barnes. One of ordinary skill in the art would have been motivated to make this modification in order to achieve a desired movement/position of the table, as recognized by Barnes (see, e.g., Abstract and Para. [0043-0052]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR DEUTSCH whose telephone number is (571)272-0157.  The examiner can normally be reached on Monday-Thursday 8:00am-6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PASCAL BUI-PHO can be reached on (571)272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/TAYLOR DEUTSCH/Examiner, Art Unit 3793                                                                                                                                                                                                        
/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793